Citation Nr: 0404952	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had verified active service form April 1974 to 
May 1978.  Records indicate that he also had unverified 
service from January 1979 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A personal hearing was held before the undersigned sitting at 
the RO in July 2003, a transcript of which is associated with 
the veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
and his representative if further action is required on his 
part.


REMAND

In a June 2001 decision, the RO denied entitlement to service 
connection for bilateral hearing loss.  The veteran disagreed 
with that decision, and this appeal ensued.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Of the latter duty, VCAA requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and which evidence, if any, the veteran 
is expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

It cannot be said, in this case, that there has been 
sufficient compliance with the notice requirements of the 
VCAA.  Although the RO in a March 2001 letter to the veteran 
set forth its obligations with regard to VA's duty to assist 
him in the development of his claim, the record does not 
reflect that he has been specifically notified of the 
information and evidence necessary to substantiate the claim 
for service connection for hearing loss disability as defined 
at 38 C.F.R. § 3.385, and of which evidence if any he is 
expected to obtain and submit.  

Thus, it is the Board's judgment that this case should be 
remanded to the RO for readjudication subsequent to issuance 
of VCAA notification.  

It is also the Board's judgment that such readjudication 
should be accomplished subsequent to additional development 
of the evidence.  At his personal hearing, the veteran 
indicated that he underwent audiologic testing at the VA in 
May 2003.  Of record are audiologic test reports dated in May 
2003; however, it is unclear whether the VA or a private 
medical provider generated these.  In any case, on remand the 
RO should obtain any additional treatment records pertaining 
to hearing prior to further adjudication of the veteran's 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Further, it is noted that a preliminary review of the 
unidentified audiologic evaluation report dated in May 2003 
shows that the veteran's pure tone audiometry has not been 
interpreted into numeric values for his hearing threshold 
levels.  Thus, the Board is of the opinion that a 
contemporaneous VA audiological examination is in order, in 
that the report of such an examination would indicate whether 
the criteria set forth in 38 C.F.R. § 3.385, with regard to 
the degree of impairment required for hearing loss to 
constitute a disability for VA purposes, are now satisfied.  

The Board also notes that records associated with the 
veteran's claims file reflect service between April 1974 and 
May 1978, and between January 1979 and January 2001.  
However, active service has been verified, by means of a DD 
Form 214N or equivalent document, only for the period from 
April 1974 to May 1978; it is unclear as to the dates of any 
subsequent service and the nature of that service.  It is the 
Board's judgment that all service performed by the veteran, 
and the nature of that service, should be verified in 
conjunction with the other development of his claim requested 
herein.

Finally, following the issuance of the Statement of the Case 
in April 2002, additional pertinent medical evidence has been 
added to the claims file.  This evidence includes reports of 
audiologic evaluations dated in October 2001, August 2002 and 
May 2003.  However, the RO never considered this evidence, 
and the veteran has not submitted a waiver of initial RO 
review of that evidence.  When the Board addresses a question 
that has not been addressed by the RO it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board 
finds that this case must be returned to the RO for 
readjudication so as to avoid any prejudice to the veteran.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also notify 
the veteran of what evidence is required 
to substantiate the claim for service 
connection for bilateral hearing loss, 
what evidence if any the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should undertake any 
additional action necessary in the 
further development of this claim.  Such 
development should include, but not 
necessarily be limited, to the following:

	a.  The veteran should be requested 
to identify all health care providers who 
have accorded him treatment for hearing 
problems in May 2003 and thereafter.  
Following submittal by the veteran of 
duly executed authorizations, if 
necessary, all health care providers 
identified by him should be requested to 
furnish legible copies of all treatment 
accorded the veteran in or after May 2003 
for hearing problems, to specifically 
include the VA in May 2003.

	b.  Following receipt of any and all 
such medical records, the RO should 
accord the veteran a VA audiological 
examination, in order to assess the 
current level of hearing impairment.  
This examination should include hearing 
threshold levels and speech recognition 
testing.  All tests indicated should be 
accomplished at this time.  All findings, 
and the reasons therefor, should be set 
forth in a clear, logical, and legible 
manner on the examination report.  The 
veteran's claims folder is to be 
furnished to the examiner for review and 
referral in conjunction with this 
examination.

3.  The RO should request the National 
Personnel Records Center, or other 
appropriate agency, to verify all periods 
of active duty served by the veteran, and 
the nature of that service.

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim of service connection for bilateral 
hearing loss.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, which 
in particular takes into consideration 
all evidence added to the claims file 
since the Statement of the Case.  
Thereafter, the veteran should be 
afforded the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




